Title: From John Adams to Stephen Temple, 6 June 1798
From: Adams, John
To: Temple, Stephen


To the Second Battalion of Militia of Prince George, in the State of Virginia
Gentlemen,Philadelphia June 6 1798

I thank you for this Address.—The Importance of Union and Action, at the present Crisis, more momentous perhaps than you, or I can foresee, must be apparent to every thinking American.
I thank you for your Assurances of your cordial Approbation of every measure I have adopted to preserve Peace and restore a good Understanding with the French Republic.
It is to be regretted that the Enthusiasm of your affection for that nation had not some bounds. Their Tryumphs were not your own. The pure Principles which governed the Commencement of their Revolution I have never been able to discover. Their entire disregard of our neutral rights, their piratical depredations on our lawfull Commerce and the marked Contempt and Insult with which our overtures for reconciliation and are rejected, have taught me that neither Innocence nor Friendship can protect Us against the demands of that inordinate Ambition and Avarice, that have tryumphed over every mere Principle and fair Character from the Beginning.
Upon our own Union depends our Security. I beg leave to assure you, that every Endeavour consistent with national Safety and Honor, has been already exerted for the Preservation of Peace.
Whenever our Country shall be driven to the last dread appeal, I have no suspicion that you will be found wanting, as Men, Citizens or Soldiers ready to hazard your Lives and fortunes in the support of our national Independence against every attack.

John Adams